DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DIANE SEIWERT,
                              Appellant,

                                    v.

           SHEA’S SHAMROCK, INC., and MICHAEL SHEA,
                         Appellees.

                              No. 4D20-2573

                          [December 9, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE17-
016324.

  Charles D. Straub of Charles D. Straub, P.A., Lake Worth, for appellant.

  James H. Wyman, of Hinshaw & Culbertson LLP, Coral Gables, for
appellees.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.